UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1629



ROBERT L. MANGUS,

                                                           Petitioner,

          versus

ELKAY MINING COMPANY; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(95-2266-BLA, 92-620-BLA)

Submitted:   October 15, 1996              Decided:   October 30, 1996


Before ERVIN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert L. Mangus, Petitioner Pro Se. Douglas Allan Smoot, JACKSON
& KELLY, Charleston, West Virginia; Christian P. Barber, Jill M.
Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Mangus v.
Elkay Mining Co., Nos. 95-2266-BLA; 92-620-BLA (B.R.B. Mar. 28,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2